          Case 1:18-cv-10864-JPO Document 21 Filed 04/09/19 Page 1 of 2



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: SUSAN C. BRANAGAN
Assistant U.S. Attorney
86 Chambers Street, 3rd floor
New York, NY 10007
Tel. (212) 637-2804

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------x

NYAISHA GEORGE,                              :
                                                  NOTICE OF APPEARANCE
                                             :
                     Plaintiff,                   18 Civ. 10864 (JPO)
                                             :

COMMISSIONER OF SOCIAL SECURITY, :

                     Defendant.              :

--------------------------------x

              The undersigned hereby appears on behalf of the defendant in the above-entitled

action.

Dated: New York, New York
       April 9, 2019

                                           GEOFFREY S. BERMAN
                                           United States Attorney for the
                                           Southern District of New York
                                           Attorney for the Defendant

                                     By:               s/
                                           SUSAN C. BRANAGAN
                                           Assistant United States Attorney
                                           86 Chambers Street, 3rd floor
                                           New York, New York 10007
                                           Telephone: (212) 637-2804
                                           Fax: (212) 637-2750
                                           Susan.branagan@usdoj.gov
        Case 1:18-cv-10864-JPO Document 21 Filed 04/09/19 Page 2 of 2



To:   Carol Santangelo, Esq.
      The Legal Aid Society
      260 E 161st St, 8th Floor
      Bronx, NY 10451

      Violeta Arciniega, Esq.
      The Legal Aid Society
      260 E 161st St, 8th Floor
      Bronx, NY 10451




                                      2
